DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the limitation “the one side of the window protection layer is disposed between the first boundary and the 13one side of the window” (in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The limitation “when viewed on the plane, one side of the first panel protection layer is disposed between the first boundary and the one side of the window protection layer.” (in claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The limitation “when viewed on the plane, the one side of the cover layer is disposed between the one side of the window protection layer and the one side of the window.” (in claim 18). must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 18 is objected to because of the following informalities:
On line 2 of claim 18, “onside” should be changed to “one side”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clearly understood how exactly the one side of the window protection layer is disposed between the first boundary and the 13one side of the window.
The Examiner temporarily interprets the claimed limitation meant to say 
the one side of the window protection layer (WP) is disposed on top (not between) of the window (WIN).

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR1020180082717 (herein after D1).
Regarding claim 1, D1 teaches a display device comprising: 
a display panel (200; figure 4) comprising a first area (upper portion of 200 in figure 4), a second area (top surface of lower portion of 200 in figure 4), and a bendable area (bent portion of 200 on the right hand side of figure 4) between the first area and the second area, wherein the bendable area is bent so that the second area is disposed below (see figure 4) the first area; 
a driving integrated circuit (IC) (par [0056], “the driving integrated circuit may be mounted in the display panel 200 near the pad electrodes 470”) disposed below the second area; 
a window (area 430 is interpreted as a window) disposed on the first area; 
a window protection layer (410 is interpreted as a window protection layer) disposed on the window; and 
a first panel protection layer (351; figure 4) disposed below (see figure 4) the first area, wherein
when viewed on a plane, one side (right edge of 410) of the window protection layer (410) and one side (right edge of 430) of the window (430) are spaced apart from a first boundary (see label in below figure 4) between the first area and the bendable area, wherein the one side of the window protection layer (410) is disposed on top (not between) the first boundary and the one side of the window.  

    PNG
    media_image1.png
    533
    748
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 14, as mentioned above, D1 teaches the display device of claim 1.
Even though, D1 does not specifically teach wherein, when viewed on the plane, one side of the first panel protection layer is disposed between the first boundary and the one side of the window protection layer, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange said layers such that when viewed on the plane, one side of the first panel protection layer is disposed between the first boundary and the one side of the window protection layer, to achieve desired structural integrity, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 

 Regarding claim 15, D1 also teaches the display device of claim 14, further comprising a cover layer (425; figure 4) disposed between the first panel protection layer (351; figure 4) and the second area (top surface of lower portion of 200 in figure 4) and spaced apart from the bendable area (bent portion of 200 on the right hand side of figure 4).  

Regarding claim 16, D1 also teaches the display device of claim 15, wherein, when viewed on the plane, one side of the cover layer (425; figure 4) is further spaced apart (see below figure 4) from the first boundary than the one side of the first panel protection layer (351; figure 4).

    PNG
    media_image1.png
    533
    748
    media_image1.png
    Greyscale


Regarding claim 17, D1 also teaches the display device of claim 15, wherein, when viewed on the plane, the one side of the window protection layer (410; figure 4) overlaps with the one side of the first panel protection layer (351; figure 40), and one side of the window (430) is disposed between the one side of the window protection layer (410) and the one side of the cover layer (425; figure 4). 

 
Regarding claim 18, as mentioned above, D1 teaches the display device of claim 15.
Even though, D1 does not specifically teach wherein, when viewed on the plane, the one side of the cover layer (425; figure 4) is disposed between the one side of the window protection layer (410; figure 4) and the one side of the window (430; figure 4), however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange said layers such that when viewed on the plane, one side of the first panel protection layer is disposed between the first boundary and the one side of the window protection layer, to achieve desired structural integrity, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 
  
Regarding claim 19, D1 also teaches the display device of claim 15, wherein, when viewed on the plane, one side of the cover layer (425; figure 4) overlaps with the one side of the first panel protection layer (351; figure 4).  



Allowable Subject Matter
13.	Claims 2-13 and 20-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior arts of record fail to teach, discloser or fairly suggest the display device of claim 1, further comprising: 
an impact absorption layer disposed between the window and the first area; and an anti-reflection layer disposed between the impact absorption layer and the first area, wherein, when viewed on the plane, one side of the impact absorption layer overlaps with the one side of the window, and one side of the anti-reflection layer is further spaced apart from the first boundary than the one side of the impact absorption layer.  

Regarding claim 20, the prior arts of record fail to teach, disclose or suggest the display device of claim 15, further comprising a plate disposed between the cover layer and the second area; a spacer disposed between the plate and the second area; and a second panel protection layer disposed between the spacer and the second area.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841